The opinion of the court was delivered by
Fenner, J..
The decedent left no estate except her share in the community of acquests and gains subsisting between herself and her surviving husband, who was appointed administrator of her succession. He filed a final account, to which the legal heirs of deceased made opposition on various grounds. The judgment of the court below maintained their opposition in certain respects, of which the administrator does not complain, and otherwise overruled it.
The only appeal is taken by the heirs, and that appeal is, by its terms, expressly confined to the judgment on the opposition above referred to. Appellants complain of error in this judgment in overruling their opposition to the claims of certain creditors, which are allowed on the administrator’s account, the verity and reality of which they contest. Nothing but questions of fact are involved. We have examined the testimony with care.
The evidence in support of the verity of each claim is direct, positive and circumstantial, and supported by corroborating circumstance. The witnesses are not contradicted nor is their credibility impeached. Nothing in the record asperses their characters as upright and honest men, or indicates that they would become parties to such a criminal conspiracy' to defraud a succession as that charged against them.
Appellants have nothing to rely on except the improbability that laboring men in their circumstances could have accumulated the sums represented by their claims.
One of them, Flood, is now, and has been for twenty-five or more years, a United States Government employó, receiving now $50 a month, and formerly a larger salary.
Another, Snell, is an iron moulder, now employed in the Whitney Iron Works at wages of $2.25 per day, and formerly engaged in railroad work in the West, with higher earnings. The third, *63■ Jaehme, has been employed on the police force of the city, and was formerly at railroad work in Mexico, where he claims to have accumulated the money with which he bought the note here claimed.
There is nothing intrinsically impossible about their claims, and the District Judge who heard the testimony maintained them. We can discover no sufficient ground for reversing his conclusion.
Even if we could, on this appeal, review the action of the judge a • quo on the rule taken by the heirs to destitute the administrator and to subject him to the penalty denounced by Section 1463, Revised Statutes, for failure to deposit the succession funds in bank, it is clear we should not, under the circumstances of this case, interfere With the discretion vested in the judge in the enforcement of these penalties. Congregation vs. Farrelly, 34 An. 533.
Our rulings on the account show that the administrator has made no improper use of succession funds; that the debts which he has paid were justly due; that their payment saved the running interest thereon; and, moreover, that the complainants are without interest in the subject matter, because the account, as finally homologated, shows that the community was insolvent, and the heirs of the wife are entitled to nothing.
Judgment affirmed.